DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/16/2021 has been entered.
Claims 1, 3-6 and 8-10 are pending in this application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein a yarn density of said first fabric layer within said relatively-dense region is uniformly greater than a yarn density of said first fabric layer within said relatively-dilute region";
In claim 6, there is no antecedent basis for "there is no antecedent basis in the specification for "wherein a yarn density of said first fabric layer within said relatively-dense region is uniformly greater than a yarn density of said first fabric layer within said relatively-dilute region".
Claim Objections 
Claims 1 and 6 are objected to because of the following informalities:
In claim 1, line 8, "it" appears to read "the color of said second fabric layer";
In claim 6, line 9, "it" appears to read "the color of said second fabric layer".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the density within the relatively-dense region and the density within the relatively-dilute region are discussed in para. 0015 of the original specification.  However, the original disclosure fails to set forth for the claimed feature "wherein a yarn density of said uniformly greater than a yarn density of said first fabric layer within said relatively-dilute region".  It is noted that Fig. 1 of the original drawing only shows a cross-section view of the fabric.  Therefore claiming the above limitation must be cancelled from the claim, since the claim appears to be new matter.
Regarding claim 6, the density within the relatively-dense region and the density within the relatively-dilute region are discussed in para. 0015 of the original specification.  However, the original disclosure fails to set forth for the claimed feature "wherein a yarn density of said first fabric layer within said relatively-dense region is uniformly greater than a yarn density of said first fabric layer within said relatively-dilute region".  It is noted that Fig. 1 of the original drawing only shows a cross-section view of the fabric.  Therefore claiming the above limitation must be cancelled from the claim, since the claim appears to be new matter.
	Claims 3-5 each depend from claim 1 and claims 8-10 each depend from claim 6.  Therefore claims 3-5 and 8-10 are rejected as well.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "the color of said second fabric layer is partially transparent through said central fabric layer", which renders the claim indefinite.  The term "transparent" is partially visible through said central fabric layer.
	Claim 6 recites the limitation "the color of said second fabric layer is partially transparent through said central fabric layer", which renders the claim indefinite.  The term "transparent" is defined as an article allowing light to pass through so that objects behind the article can be distinctly seen.  The phenomenon whether the color of the second fabric layer is partially transparent or not is determined by the material and structure characteristics of the second fabric layer itself, not the material and structure characteristics of the first fabric layer and the central fabric layer. Therefore, the claimed concept of the limitation is unclear by the claim language in the context of the claim.  For examination purposes, the limitation has been construed to be that the color of said second fabric layer is partially visible through said central fabric layer.
	Claims 3-5 each depend from claim 1 and claims 8-10 each depend from claim 6.  Therefore claims 3-5 and 8-10 are rejected as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2015/0259834 A1) in view of Wu (CN 204455484 U).
	Regarding claim 1, Hsiao discloses a spacer fabric (fabric 10; fig. 1; para. 0016; claim 1), comprising: 
a first fabric layer (upper fabric layer 12; fig. 1; para. 0016) and a second fabric layer (lower fabric layer 14; fig. 1; para. 0016), both made of yarns (para. 0016), and 
a central fabric layer (central fabric layer 16; fig. 1; para. 0016) intertwined with said first fabric layer and said second fabric layer (para. 0016) and formed of a plurality of wave-like fibers (fibers 161; fig. 1; para. 0016); 
wherein said first fabric layer is arranged to have a relatively-dense region (see annotated fig. 4; para. 0019) and a relatively-dilute region (see annotated fig. 4; para. 0019) such that the color of said second fabric layer is partially visible through said central fabric layer and a portion of said first fabric layer within said relatively-dilute region so as to make the color of said second fabric layer somewhat visible to a viewer from said first fabric layer (such visual effect can be observed from a view through the relative-dilute region to the second fabric layer from said first fabric layer; see fig. 1 and annotated fig. 4);
Hsiao does not explicitly disclose wherein the spacer fabric is a multi-color spacer fabric, wherein said first fabric layer has a color different from said second fabric layer.  However, Wu teaches a spacer fabric is a multi-color spacer fabric (a multi-color sandwich cloth; fig. 1; page 3, para. 2; claim 1) comprising a first fabric layer (a surface cloth layer 2; fig. 1; page 3, para. 2; claim 1), a second fabric layer (a bottom cloth layer 1; fig. 1; page 3, para. 2; claim 1) and a central fabric layer (a spacer layer 3; fig. 1; page 3, para. 2; claim 1), wherein said first fabric 
Hsiao discloses wherein a yarn density of said first fabric layer within said relatively-dense region is greater than a yarn density of said first fabric layer within said relatively-dilute region (see annotated fig. 4).   Hsiao does not explicitly disclose wherein the yarn density of said first fabric layer within said relatively-dense region is uniformly greater than the yarn density of said first fabric layer within said relatively-dilute region.  However, one of ordinary skill of the art would recognize that wherein the yarn density of said first fabric layer within said relatively-dense region appear to be uniformly greater than the yarn density of said first fabric layer within said relatively-dilute region as shown in the annotated fig. 4 (the yarn distribution of said first fabric layer in the relatively-dense region is uniform and the mesh and yarn distribution of said first fabric layer in the relatively-dilute region also appears to be uniform; and the overall yarn density of said first fabric layer within said relatively-dense region appears to be uniformly greater than the overall yarn density of said first fabric layer within said relatively-dilute region; see annotated fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that Hsiao's fabric meets the claimed requirement with respect to the yarn density of said first fabric layer within 
	Regarding claim 2, Hsiao and Wu, in combination, disclose the multi-color spacer fabric as claimed in claim 1, and Hsiao further discloses wherein a yarn density of said first fabric layer within the relatively-dense region is greater than a yarn density of said first fabric layer within said relatively-dilute region (see annotated fig. 4).
	Regarding claim 3, Hsiao and Wu, in combination, disclose the multi-color spacer fabric as claimed in claim 1, and Hsiao further discloses wherein the second fabric layer is dominantly made of polyurethane or nylon (polyurethane; para. 0016; claim 1) and in close contact with the skin of a wearer of said spacer fabric (para. 0020; claim 5).
	Regarding claim 4, Hsiao and Wu, in combination, disclose the multi-color spacer fabric as claimed in claim 1, but Hsiao does not disclose wherein said central fabric layer has a color different from either said first fabric layer or said second fabric layer.  However, Wu teaches wherein a central fabric layer (spacer layer 3; fig. 1; page 3, para. 2; claim 1) has a color different from either a first fabric layer or a second fabric layer (page 3, para. 2; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the spacer fabric as disclosed by Hsiao, with wherein said central fabric layer has a color different from either said first fabric layer or said second fabric layer, as taught by Wu, in order to provide multi-color sandwich fabric having a unique structure and a variable three-dimensional visual effect when viewed at different angles (Wu; page 3, para. 2).
Regarding claim 5, Hsiao and Wu, in combination, disclose the multi-color spacer fabric as claimed in claim 1, and Hsiao further discloses wherein a combination of said 
Regarding claim 6, Hsiao discloses a garment (a female bra; para. 0020; claims 1, 5) made of a spacer fabric (fabric 10; fig. 1; para. 0016; claims 1, 5), said multi-color spacer fabric comprising:
a first fabric layer (upper fabric layer 12; fig. 1; para. 0016) and a second fabric layer (lower fabric layer 14; fig. 1; para. 0016), both made of yarns (para. 0016), and 
a central fabric layer (central fabric layer 16; fig. 1; para. 0016) intertwined with said first fabric layer and said second fabric layer (para. 0016) and formed of a plurality of wave-like fibers (fibers 161; fig. 1; para. 0016); 
wherein said first fabric layer is arranged to have a relatively-dense region (see annotated fig. 4; para. 0019) and a relatively-dilute region (see annotated fig. 4; para. 0019) such that the color of said second fabric layer is partially visible through said central fabric layer and a portion of said first fabric layer within said relatively-dilute region so as to make the color of said second fabric layer somewhat visible to a viewer from said first fabric layer (such visual effect can be observed from a view through the relative-dilute region to the second fabric layer from said first fabric layer; see fig. 1 and annotated fig. 4);
Hsiao does not explicitly disclose wherein the spacer fabric is a multi-color spacer fabric, wherein said first fabric layer has a color different from said second fabric layer.  However, Wu teaches a spacer fabric is a multi-color spacer fabric (a multi-color sandwich cloth; fig. 1; page 3, para. 2; claim 1) comprising a first fabric layer (a surface cloth layer 2; fig. 1; page 3, para. 2; claim 1), a second fabric layer (a bottom cloth layer 1; fig. 1; page 3, para. 2; claim 1) and a central fabric layer (a spacer layer 3; fig. 1; page 3, para. 2; claim 1), wherein said first fabric layer has a color different from said second fabric layer (page 3, para. 2; claim 1) and the color 
Hsiao discloses wherein a yarn density of said first fabric layer within said relatively-dense region is greater than a yarn density of said first fabric layer within said relatively-dilute region (see annotated fig. 4).   Hsiao does not explicitly disclose wherein the yarn density of said first fabric layer within said relatively-dense region is uniformly greater than the yarn density of said first fabric layer within said relatively-dilute region.  However, one of ordinary skill of the art would recognize that wherein the yarn density of said first fabric layer within said relatively-dense region appear to be uniformly greater than the yarn density of said first fabric layer within said relatively-dilute region as shown in the annotated fig. 4 (the yarn distribution of said first fabric layer in the relatively-dense region is uniform and the mesh and yarn distribution of said first fabric layer in the relatively-dilute region also appears to be uniform; and overall the yarn density of said first fabric layer within said relatively-dense region appears to be uniformly greater than the yarn density of said first fabric layer within said relatively-dilute region; see annotated fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that Hsiao's fabric meets the claimed requirement with respect to the yarn density of said first fabric layer within said 
Regarding claim 7, Hsiao and Wu, in combination, disclose the garment as claimed in claim 6, and Hsiao further discloses wherein a yarn density of said first fabric layer within the relatively-dense region is greater than a yarn density of said first fabric layer within said relatively-dilute region (see annotated fig. 4).
Regarding claim 8, Hsiao and Wu, in combination, disclose the garment as claimed in claim 6, and Hsiao further discloses wherein the second fabric layer is dominantly made of polyurethane or nylon (polyurethane; para. 0016; claim 1) and in close contact with the skin of a wearer of said spacer fabric (para. 0020; claim 5).
Regarding claim 9, Hsiao and Wu, in combination, disclose the garment as claimed in claim 6, but Hsiao does not disclose wherein said central fabric layer has a color different from either said first fabric layer or said second fabric layer.  However, Wu teaches wherein a central fabric layer (spacer layer 3; fig. 1; page 3, para. 2; claim 1) has a color different from either a first fabric layer or a second fabric layer (page 3, para. 2; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the spacer fabric as disclosed by Hsiao, with wherein said central fabric layer has a color different from either said first fabric layer or said second fabric layer, as taught by Wu, in order to provide multi-color sandwich fabric having a unique structure and a variable three-dimensional visual effect when viewed at different angles (Wu; page 3, para. 2).
Regarding claim 10, Hsiao and Wu, in combination, disclose the garment as claimed in claim 6, and Hsiao further discloses wherein a combination of said relatively-dense region and relatively-dilute region is arranged to form patterns including Jacquard, logos or other decorative designs (see annotated fig. 4; para. 0019).

    PNG
    media_image1.png
    817
    1123
    media_image1.png
    Greyscale

Annotated Fig. 4 from US 2015/0259834 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.
	For further clarification, with respect to Applicant's interpretation about a secondary reference, it is noted that a secondary reference serves to address only the limitations(s) that a primary reference does not (explicitly) disclose.  In this case, the primary reference Hsiao discloses all the structural features of the spacer fabric except explicitly disclosing colors of the Wu in the current Office Action or Sheu in the previous Office Action, explicitly addresses different layers of a spacer fabric having different colors.  By combining the primary reference with the secondary reference, the modified spacer fabric meets the claimed requirement of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.




/AIYING ZHAO/
Examiner, Art Unit 3732




/DANNY WORRELL/Primary Examiner, Art Unit 3732